EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
19th day of November, 2012, by and between Sensational Brands, Inc., a Florida
corporation (the “Purchaser,” “SBI-FL,” or the “Company”) and Sensational
Brands, Inc., a Texas corporation (the “Seller,” “SBI-TX”).


WHEREAS, the Purchaser agrees to buy certain Sensational brand related assets
owned by the Seller, as described in Schedule A, and operate as Sensational
Brands, Inc., a Florida corporation which is wholly-owned by Green Hygienics,
Inc. (“GHI”), a Florida corporation.  This Agreement is for the purchase price
of five hundred thousand (500,000) warrants for common stock of Green
Innovations Ltd. (OTCBB: GNIN), the parent company of GHI, with an exercise
price of $0.01 per share (see Schedule D).


NOW THEREFORE BE IT RESOLVED, in consideration of the mutual covenants,
promises, warranties and other good and valuable consideration set forth herein,
the Parties agree as follows:


1. Assets. Upon the closing of this Agreement (the “Closing”), Seller shall
transfer and convey, and Purchaser shall acquire, all of Seller’s right, title
and interest in the assets listed in Schedule A, free and clear of any liens,
encumbrances or liabilities.


2. Liabilities. Purchaser is acquiring no liabilities of SBI-TX.


3. No Undisclosed Liabilities.  Seller does not have any liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, in regards to the assets being acquired, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required to be reflected
in financial statements in accordance with GAAP).


4. Seller’s Representations and Warranties. Seller represents and warrants as
follows:


a) Seller has clear and marketable title to all of the Assets, and there are no
liens, liabilities or encumbrances attached to or otherwise encumbering the
Assets, nor will Seller take any action that may result in the encumbering of
any Asset prior to Closing.


b) Seller has the legal authority and power to sell the Assets to the Purchaser,
and no consent is required from any other person or entity to authorize the sale
of the Assets.


c) There is no litigation, arbitration, or other legal proceeding currently
ongoing, pending, or threatened against Seller in regards to the certain assets
being acquired, nor does Seller have any reason to believe that any such
proceeding will be brought or threatened in the future.


d) Seller has all permits, licenses, rights, registrations, and other approvals
(the “Approvals”) necessary to operate its business as it is currently
operated.  All Approvals are current and in full effect, and Seller is in
compliance with the terms and conditions imposed by all such Approvals.


e) Seller’s business is currently in material compliance with all laws, rules,
regulations and ordinances to which it is subject.
 
f) the Assets do not constitute all of the assets of the Seller and the Seller
is able to carry on its business after the sale of the Assets.
 
 
1

--------------------------------------------------------------------------------

 


5. Indemnification. Seller shall indemnify Purchaser and hold harmless Purchaser
from any claim, damage, lawsuit, action, complaint, or other costs arising out
of any breach of Seller warranties set forth in this Agreement, or of any other
representation or warranty contained within this Agreement.


6. Contracts. Seller warrants that they are not a party to any contract, lease,
agreement, or other commitment relating to Seller’s business or to the Assets.


7. Not used.


8. Not used.


9. Arm’s-Length Transactions. This transaction, even though between related
parties as the principal of SBI-TX is an employee of Green Hygienics, Inc.,
shall be considered an arm’s-length transaction as all parties agree to the
terms and conditions of the Agreement.  Future transactions shall be governed by
normal and customary arm’s-length specifications, if deemed necessary.


10. Risk of Loss or Damage. Seller assumes the risk of any loss of or damage to
the Assets from the date of this Agreement through the Closing Date. After the
Closing, the risk of loss shall be borne by the Purchaser thereafter.


11. Further Actions. Seller agrees to execute any further documents and to
perform any further actions necessary to perfect Purchaser’s ownership of all
right, title and interest to the Assets.


12. Assignment. Neither Party may assign their respective rights or obligations
under this Agreement without prior written consent from the other Party.


13. Closing Deliveries.  At the Closing, Seller and Purchaser shall deliver, or
cause to be delivered, to the other party:


a) A fully executed Bill of Sale and Assignment and Assumption in the form of
Exhibit C to this Agreement (the “Bill of Sale”) conveying to Purchaser all
personal property to be acquired by Purchaser pursuant to this Agreement and
providing for (i) the assignment to Purchaser of the contract rights, and all
other intangible personal property included in the Purchased Assets and (ii)
Purchaser’s assumption of the Assumed Liabilities;


b) A Certificate of an officer of Seller (i) certifying to the attached
resolutions of the board of directors and shareholders, if the board of
directors deems it necessary, of Seller authorizing this transaction, and (ii)
attesting to the incumbency of the authorized officers of Seller executing this
Agreement and the Seller’s closing documents;


c) A duly authorized and executed Release Agreement required by required by
Schedule D;


d) A Certificate of an authorized officer of the each party certifying as to the
accuracy of their respective representations and warranties under Section 6;
 
 
2

--------------------------------------------------------------------------------

 


e) All Consents necessary to permit Seller to transfer the Purchased Assets to
Purchaser; and


f) To the Purchaser, all of the books and records of Seller.


14. Additional Covenants: Release of Purchaser and Seller.  At Closing,
Purchaser and Seller shall enter into a release agreement (the “Release
Agreement”) in the form of Schedule D attached hereto.


15. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Florida, without regard to
conflicts of law principles.


16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.


17. Severability. If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.
 
18. Notice. Any notice required or otherwise given pursuant to this Agreement
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service, addressed as follows:
 
If to Seller:
Sensational Brands, Inc., a Texas corporation
    Tray Harrison    
2807 Allen Street #657
 
 
Dallas, Texas  75204        
If to Purchaser:
Sensational Brands, Inc., a Florida corporation
    Attn: Bruce Harmon  
 
1222 SE 47th Street  
 
Cape Coral, Florida 33904  


19. Headings. The headings for section herein are for convenience only and shall
not affect the meaning of the provisions of this Agreement.


20. Entire Agreement. This Agreement constitutes the entire agreement between
the Seller and the transferee, and supersedes any prior understanding or
representation of any kind preceding the date of this Agreement. There are no
other promises, conditions, understandings or other agreements, whether oral or
written, relating to the subject matter of this Agreement.


21. Seller Business Activities through Closing. Seller promises and hereby
agrees to maintain its current business activities, including all ongoing
relationships with customers, clients, suppliers, contractors, or other related
parties, until the Closing is complete. Seller further promises that it shall
continue to operate its business in the ordinary course, and shall make no sale
of assets prior to the completion of the Closing other than those within the
ordinary course of business, save for the asset sale pursuant to this Agreement.


22. Closing. The Closing shall take place at 1222 SE 47th Street, Cape Coral,
Florida 33904 on November 19, 2012, (the “Closing Date”), unless the Parties
agree to another location, date and/or time in writing.
 
 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.
 
SENSATIONAL BRANDS, INC., 
a Texas corporation
   
SENSATIONAL BRANDS, INC.,
a Florida corporation
  SELLER      PURCHASER            
/s/ Tray Harrison
   
/s/ Bruce Harmon
 
Signature 
   
Signature
            Tray Harrison     Bruce Harmon  
Print Name 
   
Print Name
            President     Chief Executive Officer   Title     Title     

 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Assets to be Purchased


Trademark: SENSATIONAL, Reg. No. 4,050,382, registered November 1, 2011 (see
attached), as assigned from Southwest Tissue and Paper Solutions, Inc., a Texas
corporation, to Sensational Brands, Inc., a Texas corporation (see attached).


[img001.jpg]
 
 
 
5

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
SENSATIONAL designs, art work and plates.
 
6

--------------------------------------------------------------------------------

 


SCHEDULE B
 
BILL OF SALE
 
AND
 
ASSIGNMENT AND ASSUMPTION


This Bill of Sale and Assignment and Assumption Agreement (this “Bill of Sale”),
dated as of November 19, 2012 (the “Effective Date”), by and between Sensational
Brands, Inc., a Texas corporation (“SBI-TX” or “Seller”), and Sensational
Brands, Inc., a Florida corporation (“SBI-FL” or “Purchaser”).


Recitals:


A.  SBI-TX and SBI-FL entered into that certain Asset Purchase Agreement,
November _, 2012 (the “Agreement”), which provides, on the terms and conditions
set forth therein, for the transfer by Seller and purchase by Purchaser of
certain assets of Seller as set forth in the Agreement.  Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Agreement.
 
B.  The assets being sold by Seller and purchased by Purchaser are certain of
Seller’s tangible and intangible property (the “Purchased Assets”) as set forth
in the Agreement.


C.  Purchaser desires to obtain all right, title and interest in and to any and
all of the Purchased Assets.


D.  This Bill of Sale is being executed and delivered in order to effect the
transfer of the Purchased Assets to Purchaser, as provided in the Agreement.


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller agree as follows:


1.  Assignment.  Seller hereby sells, grants, conveys, bargains, transfers,
assigns and delivers to Purchaser, and to Purchaser’s successors and assigns,
all of Seller’s rights, titles and interests, legal and equitable, throughout
the world, in and to the Purchased Assets, to have and to hold the same
forever.  This is a transfer and conveyance by Seller to Purchaser of good and
marketable title to the Purchased Assets, free and clear of all encumbrances
except as provided in the Agreement or on the Schedules thereto.  Subject to the
conditions and limitations contained in the Agreement, Seller hereby covenants
and agrees to warrant and defend title to the Purchased Assets against any and
all claims whatsoever to the extent represented and warranted to in the
Agreement.


2.  Not Used.
 
 
7

--------------------------------------------------------------------------------

 
 
3.  Further Assurances.  Seller agrees that it will, at Purchaser’s request at
any time and from time to time after the date hereof and without further
consideration, do, execute, acknowledge and deliver or will cause to be done,
executed, acknowledged and delivered all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and other instruments and assurances
as may be considered by Purchaser, its successors and assigns, to be necessary
or proper to better effect the sale, conveyance, transfer, assignment,
assurance, confirmation and delivery of ownership of the Purchased Assets to
Purchaser, or to aid and assist in collecting and reducing to the possession of
Purchaser, any and all Purchased Assets.
 
4.  Amendment or Termination; Successors and Assigns. This Bill of Sale may not
be amended or terminated except by a written instrument duly signed by each of
the parties hereto.  This Bill of Sale shall inure to the benefit of, and be
binding upon, each of the parties hereto and their respective successors and
assigns.
 
5.  No Third Parties.  Nothing in this Bill of Sale, expressed or implied, is
intended or shall be construed to confer upon or give to any person, firm or
corporation other than Purchaser and Seller, their successors and assigns, any
remedy or claim under or by reason of this instrument or any term, covenant or
condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this instrument shall be for the sole and exclusive
benefit of the Purchaser and Seller, their successors and assigns.
 
6.  Construction.  This Bill of Sale, being further documentation of a portion
of the conveyances, transfers and assignments provided for in and by the
Agreement, neither supersedes, amends, or modifies any of the terms or
provisions of the Agreement nor does it expand upon or limit the rights,
obligations or warranties of the parties under the Agreement.  In the event of a
conflict or ambiguity between the provisions of this Bill of Sale and the
Agreement, the provisions of the Agreement will be controlling.


7.  Governing Law.  The rights and obligations of the parties under this Bill of
Sale will be construed under and governed by the internal laws of the State of
Florida (regardless of its or any other jurisdiction’s conflict-of-law
provisions).


8.  Counterparts.  This Bill of Sale may be executed by facsimile in one or more
counterparts and by facsimile, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the
Effective Date.
 

 
SENSATIONAL BRANDS, INC.
a Texas corporation
  SELLER:           
 
By:
/s/ Tray Harrison     Name: Tray Harrison     Its: President          
 PURCHASER:
SENSATIONAL BRANDS, INC.
a Florida corporation
           
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Its: Chief Executive Officer  

 
 
9

--------------------------------------------------------------------------------

 
                                           
SCHEDULE C


MUTUAL RELEASE AGREEMENT


This Mutual Release Agreement (this “Release Agreement”), dated as of November
19, 2012 (the “Effective Date”), by and between Sensational Brands, Inc., a
Texas corporation (“SBI-TX”) and Sensational Brands, Inc., a Florida corporation
(“SBI-FL”).
 
RECITALS


WHEREAS, SBI-TX and SBI-FL are parties to that certain Asset Purchase Agreement,
dated November __, 2012 (the “Asset Purchase Agreement”), and this Release
Agreement is that certain Release Agreement as that term is defined in the Asset
Purchase Agreement; and


WHEREAS, SBI-TX and SBI-FL now wish to enter into this Release Agreement with
respect to the consummation of the Asset Purchase Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:


1. Definitions.  Any capitalized term used in this Release Agreement without
definition shall have the meaning given to such term in the Asset Purchase
Agreement.


2. Release by SBI-TX.  SBI-TX hereby fully, forever, irrevocably, and
unconditionally releases and discharges SBI-FL, including, as applicable, all
past and present officers, directors, stockholders, affiliates (including, but
not limited to, parent, subsidiary and affiliated corporations), agents,
employees, representatives, lawyers, administrators, spouses, and all persons
acting by, through, under, or in concert with them, from any and all claims,
damages or other sums, including attorneys' fees and costs, which CardWeb may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the effective date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.


3. Release by SBI-FL.  SBI-FL hereby fully, forever, irrevocably, and
unconditionally releases and discharges SBI-TX, including, as applicable, all
past and present officers, directors, stockholders, affiliates (including, but
not limited to, parent, subsidiary and affiliated corporations), agents,
employees, representatives, lawyers, administrators, spouses, and all persons
acting by, through, under, or in concert with them, from any and all claims,
damages or other sums, including attorneys' fees and costs, which SBI-TX may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the effective date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.
 
 
10

--------------------------------------------------------------------------------

 


4. Miscellaneous.


 4.1           Severability.  The invalidity of all or any part of this Release
Agreement shall not render invalid the remainder of this Release Agreement.  In
the event a court of competent jurisdiction should decline to enforce any
provision of this Release Agreement, such provision shall be reformed to the
extent necessary in the judgment of such court to make such provision
enforceable to the maximum extent that the court shall find enforceable.


 4.2           Notices.  Any notice hereunder shall be sufficient if in writing
and telefaxed to the party or sent by certified mail, return receipt requested
and addressed as follows:
 
If to SBI-TX:
Sensational Brands, Inc.
  Attn: Tray Harrison   2807 Allen Street #657   Dallas, TX  75204    
If to SBI-FL:
Green Innovations Ltd.
  Attn: Bruce Harmon   80 SW 8th Street, Suite 2000   Miami, FL  33130

 
 4.3           Governing Law.  This Agreement is made and shall be construed and
performed in accordance with the laws of the State of Florida.


 4.4           Waiver of Agreement.  Any term or condition of this Release
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition.  No waiver by any party of any term or condition of this Release
Agreement, in any one or more instance, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Release Agreement on
any future occasion.  All remedies, either under this Release Agreement, by law
or otherwise, will be cumulative and not alternative.


 4.5           Headings.  The headings of the sections of this Release Agreement
are for convenience and reference only and are not to be used to interpret or
define the provisions hereof.


 4.6           Counterparts.  This Release Agreement may be executed by
facsimile and in two (2) or more counterparts, each of which shall be deemed an
original and all of which shall constitute one (1) instrument.


[SIGNATURE PAGE FOLLOWS]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Release Agreement to be
executed as of the Effective Date.
 

SBI-TX:
SENSATIONAL BRANDS, INC.
a Texas corporation
              
 
By:
/s/ Tray Harrison     Name: Tray Harrison     Its: President                SBI
- FL:    
Sensational Brands, Inc.,
a Florida corporation
           
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Its: Chief Executive Officer  



 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE D


WARRANT FOR COMMON STOCK OF
GREEN INNOVATIONS LTD.
 
WARRANT NO. 1


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION UNDER THE ACT.



WARRANT TO PURCHASE SHARES OF COMMON STOCK
of
Green Innovations Ltd.


This certifies that, for value received, Tray Harrison or its assignees (the
“Holder”) is entitled, subject to the terms set forth below, to purchase from
Green Innovations Ltd., a Nevada corporation (the “Company”), five hundred
thousand (500,000) shares of Common Stock of the Company, $0.0001 par value per
share (the “Warrant Shares”), as constituted on the date hereof (the “Warrant
Issue Date”), upon surrender hereof, at the principal office of the Company
referred to below, with the subscription form attached hereto duly executed, and
simultaneous payment therefor in lawful money of the United States or otherwise
as hereinafter provided, at the exercise price as set forth in Section 2 below
(the “Exercise Price”).  The number, character and Exercise Price of the Warrant
Shares is subject to adjustment as provided below.  The term “Warrant” as used
herein shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.


This Warrant is dated November 19, 2012.


1.           Term of Warrant.  The purchase right represented by this Warrant
shall terminate on or before 5:30 p.m., Eastern Standard Time, on the fifth
(5th) anniversary of the date of this Warrant (the “Expiration Date”).


2.           Exercise Price.  The Exercise Price at which this Warrant may be
exercised shall be no Dollars and one Cent ($0.01) per share of Common Stock, as
adjusted from time to time pursuant to Section 11 hereof.


3.           Exercise of Warrant.  There is no obligation to exercise all or any
portion of the Warrant.  The Warrant (or any portion thereof) may be exercised
at any time after the date hereof only by delivery to the Company of:


(a)           Written notice of exercise in form and substance identical to
Exhibit “A” attached to this Warrant; and


(b)           Payment of the Exercise Price of the Warrant Shares being
purchased, may be made by (1) cash or by check, (2) cancellation of indebtedness
of the Company to the Holder equal to the Exercise Price, (3) cashless exercise
procedure whereby the Warrant Shares issued upon exercise of this Warrant will
be sold with the Holder receiving the difference between the Exercise Price and
the sale price, in cash, and the Company receiving the Exercise Price for the
Warrant Shares, in cash, (4) cashless exercise procedure whereby warrants having
a Market Value (as defined) equal to the Exercise Price for such Warrant Shares
are surrendered to the Company, or (5) any combination of the foregoing. For
purposes of computing Market Value, Warrants shall be valued at the difference
between the Exercise Price therefore and the value of the underlying security,
which: (x) if is a publicly traded security shall be valued at the average of
its closing price (as reported in The Wall Street Journal) for the five trading
days prior to the closing of the transaction, and otherwise shall be (y) valued
at the fair market value thereof on the day prior to closing as determined in
good faith by the Company’s board of directors.
 
 
13

--------------------------------------------------------------------------------

 


4.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.


5.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.


6.           Rights of Shareholders.  Except as otherwise provided herein, this
Warrant shall not entitle its Holder to any of the rights of a shareholder of
the Company.


7.           Transfer of Warrant.


(a)           Restrictions on transfer of Warrant.  This Warrant may not be
transferred or assigned in whole or in part, except that the Warrant may be
transferred in whole or in part to an employee, affiliate or person controlling
or controlled by or under the common control with the original Holder or by
operation of law as the result of the death or divorce of any transferee to whom
the Warrants may have been transferred.


(b)           Exchange of Warrant Upon a Transfer.  On surrender of this Warrant
for exchange and subject to the provisions of this Warrant with respect to
compliance with the limitations on transfers contained in this Section 7, the
Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in such names as the Holder may direct, for
the number of shares issuable upon exercise hereof.


8.           Reservation of Stock.  The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Amended and Restated Articles of
Incorporation (the “Articles”) to provide sufficient reserves of shares of
Common Stock issuable upon exercise of the Warrant.  The Company further
covenants that all shares that may be issued upon the exercise of rights
represented by this Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein).  The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant, and
that such certificates shall be issued in the names of, or in such names as may
be directed by, the Holder.
 
 
14

--------------------------------------------------------------------------------

 


9.           Notices.


(a)           Whenever the Exercise Price or number of shares purchasable
hereunder shall be adjusted pursuant to Section 11 hereof, the Company shall
issue a certificate signed by its Chief Financial Officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be delivered to the
Holder of this Warrant.


(b)          In case:


(i)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or


(ii)           of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation, or
 
(iii)          of any voluntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will deliver or cause to be
delivered to the Holder or Holders a notice specifying, as the case may be, (A)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be delivered at least 15 days prior to the date therein specified.


10.         Amendments.


(a)           Any term of this Warrant may be amended with the written consent
of the Company and the holders of warrants representing not less than fifty
percent (50%) of the shares of Common Stock issuable upon exercise of any and
all outstanding Warrants.  Any amendment effected in accordance with this
Section 10 shall be binding upon each holder of any of the Warrants, each future
holder of all such Warrants, and the Company; provided, however, that no special
consideration or inducement may be given to any such holder in connection with
such consent that is not given ratably to all such holders, and that such
amendment must apply to all such holders equally and ratably in accordance with
the number of shares of Common Stock issuable upon exercise of their
Warrants.  The Company shall promptly give notice to all holders of Warrants of
any amendment effected in accordance with this Section 10.
 
 
15

--------------------------------------------------------------------------------

 


(b)           No waivers of, or exceptions to, any term, condition or provision
of this Warrant, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.


11.        Adjustments.   Prior to the Expiration Date, the Exercise Price and
the number of Warrant Shares purchasable upon the exercise of each Warrant are
subject to adjustment from time to time upon the occurrence of any of the events
enumerated in this Section 11.


(a)           In the event that the Company shall at any time after the date of
this Warrant (i) declare a dividend on Common Stock in shares or other
securities of the Company, (ii) split or subdivide the outstanding Common Stock,
(iii) combine the outstanding Common Stock into a smaller number of shares, or
(iv) issue by reclassification of its Common Stock any shares or other
securities of the Company, then, in each such event, the Exercise Price in
effect at the time shall be adjusted so that the holder shall be entitled to
receive the kind and number of such shares or other securities of the Company
which the holder would have owned or have been entitled to receive after the
happening of any of the events described above had such Warrant been exercised
immediately prior to the happening of such event (or any record date with
respect thereto).  Such adjustment shall be made whenever any of the events
listed above shall occur.  An adjustment made pursuant to this paragraph (a)
shall become effective immediately after the effective date of the event
retroactive to the record date, if any, for the event.


(b)           No adjustment in the number of Warrant Shares shall be required
unless such adjustment would require an increase or decrease of at least 0.1% in
the aggregate number of Warrant Shares purchasable upon exercise of all
Warrants; provided that any adjustments which by reason of this Section 11(c)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment; provided, however, that notwithstanding the
foregoing, all such adjustments shall be made no later than three years from the
date of the first event that would have required an adjustment but for this
paragraph.  All calculations under this Section 11 shall be made to the nearest
cent or to the nearest hundredth of a share, as the case may be.


(c)           Whenever the Exercise Price payable upon exercise of each Warrant
is adjusted pursuant to this Section 11, the Warrant Shares shall be adjusted by
multiplying the number of Warrant Shares immediately prior to such adjustment by
a fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to such adjustment, and the denominator of which shall be the
Exercise Price as adjusted.


(d)           Irrespective of any adjustments in the Exercise Price or the
number or kind of shares purchasable upon exercise of the Warrants, Warrant
Certificates theretofore or thereafter issued may continue to express the same
Exercise Price per share and number and kind of shares as are stated on the
Warrant Certificates initially issuable pursuant to this Warrant.
 
 
16

--------------------------------------------------------------------------------

 


13.        Miscellaneous.


(a)           All notices shall be in writing and shall be delivered personally,
electronically, or by express, certified or registered mail or by private
overnight express mail service. Delivery shall be deemed conclusively made (i)
at the time of delivery if personally delivered, (ii) immediately in the event
notice is delivered by confirmed facsimile, (iii) twenty-four (24) hours after
delivery to the carrier if served by any private, overnight express mail
service, (iv) twenty-four (24) hours after deposit thereof in the United States
mail, properly addressed and postage prepaid, return receipt requested, if
served by express mail, or (v) five (5) days after deposit thereof in the United
States mail, properly addressed and postage prepaid, return receipt requested,
if served by certified or registered mail.


Any notice to the Company shall be given to:


Green Innovations Ltd.
80 SW 8th Street
Suite 2000
Miami, FL  33130
Attn:  Chief Executive Officer


Any notice or demand to Holder shall be given to:


Tray Harrison
2807 Allen Street #657
Dallas, TX 75204


Any party may, by virtue of written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be delivered.
 
 
17

--------------------------------------------------------------------------------

 


(b)           The Company and Holder shall each execute and deliver all such
further instruments, documents and papers, and shall perform any and all acts
necessary, to give full force and effect to all of the terms and provisions of
this Warrant.


(c)           This Warrant shall inure to the benefit of and be binding upon the
parties hereto, and their successors in interest.


(d)           This Warrant incorporates the entire understanding of the parties
and supersedes all previous agreements relating to the subject matter hereof
should they exist. This Warrant and any issue arising out of or relating to the
parties’ relationship hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law. In all matters of interpretation, whenever necessary to
give effect to any provision of this Warrant, each gender shall include the
others, the singular shall include the plural, and the plural shall include the
singular.  The titles of the paragraphs of this Warrant are for convenience only
and shall not in any way affect the interpretation of any provision or condition
of this Warrant.


(e)           In the event of any litigation or arbitration between the parties
hereto respecting or arising out of this Warrant, the prevailing party shall be
entitled to recover reasonable legal fees, whether or not such litigation or
arbitration proceeds to final judgment or determination.


(f)           Jurisdiction, Venue and Governing Law.  Each party hereto consents
specifically to the exclusive jurisdiction of the federal courts of the United
States in Nevada, or if such federal court declines to exercise jurisdiction
over any action filed pursuant to this Warrant, the courts of the Nevada sitting
in the County of _____, and any court to which an appeal may be taken in
connection with any action filed pursuant to this Warrant, for the purposes of
all legal proceedings arising out of or relating to this Warrant.  In connection
with the foregoing consent, each party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the
court's exercise of personal jurisdiction over each party to this Warrant or the
laying of venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each party further irrevocably waives its right to a trial
by jury and consents that service of process may be effected in any manner
permitted under the laws of the State of Nevada. This Warrant shall be deemed to
be a contract made under the laws of the State of Nevada and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of Nevada without regard to Nevada’s principles of conflict of laws.


(g)           If any clause or provision of this Warrant is illegal, invalid or
unenforceable under present or future laws effective during the term of this
Warrant, then and, in that event, the remainder of this Warrant shall not be
affected thereby, and in lieu of each clause or provision of this Warrant that
is illegal, invalid or unenforceable, there shall be added a clause or provision
as similar in terms and in amount to such illegal, invalid or unenforceable
clause or provision as may be possible and be legal, valid and enforceable, as
long as it does not otherwise frustrate the principal purposes of this Warrant.
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Green Innovations Ltd. has caused this Warrant to be
executed by its officers thereunto duly authorized.
 

  Green Innovations Ltd.          
Dated:  November 19, 2012
By:
/s/ Bruce Harmon     Printed Name: Bruce Harmon     Its: Chief Executive Officer
         



 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


NOTICE OF EXERCISE


(To be signed only upon exercise of the Warrant)




TO:  Green Innovations Ltd.


The undersigned, hereby irrevocably elects to exercise the purchase rights
represented by the Warrant granted to the undersigned on ______________ and to
purchase thereunder __________ shares of Common Stock of Green Innovations Ltd.,
(the “Company”) and herewith encloses either payment of $____________ or
instructions regarding the manner of exercise permitted under Section 3(b) of
the Warrant, in full payment of the purchase price of such shares being
purchased.


Dated: ________________
 
 

      (Signature must conform in all respects to name
of holder as specified on the face of the Warrant)
          (Please Print Name)           (Address)

 
 
19 

--------------------------------------------------------------------------------